DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s after-final response filed on 03/09/2022.
2.	Claims 1-13 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks page 1, filed 03/09/2022, with respect to the objection of the specifications have been fully considered and are persuasive.  Therefore the objection to the specifications has been withdrawn.
Allowable Subject Matter
4.	Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
Gordon et al. (USPUB# 2018/0302405) teaches a system of a primary cloud for signing in users is provided. The system receives a sign-in request for a user that includes a personal identifier (e.g., phone number). The system performs a verification based on the personal identifier to authenticate the user. The system identifies, from a mapping, an entity to which the personal identifier is mapped. When the entity is associated with an external cloud, the system sends a sign-in request to the external cloud for authentication by the external cloud. When the entity is associated with an internal tenant, the system retrieves user information relating to the user and creates a security token based on the user information. If verification of the user was successful, 
Kalofonos (USPUB# 2009/0288138) teaches peer-to-peer authentication involves generating an authenticatable, globally unique, peer-to-peer identifier to associate a device with a user identity. The user identity is associated with one or more peer devices of a user. The peer-to-peer identifier, together with authentication credentials of a legacy Internet service, is sent to an infrastructure authentication service. The legacy Internet service is capable of verifying the user identity based on the authentication credentials. Based on verification of the authentication credentials, a list of authenticatable, globally unique, peer-to-peer identifiers that bind the peer devices to the user identity is received from the infrastructure authentication service. A peer-to-peer identifier that binds the selected peer device to the user identity is received from a selected one of the peer devices, and the selected peer device authenticated as associated with the user identity based on receiving the respective peer-to-peer identifier.
Oberheide et al. (USPUB# 2015/0304110) teaches Systems and methods for authentication. At an authentication service, key synchronization information is stored for an enrolled authentication device for a user identifier of a service provider. The key synchronization information indicates that a private key stored by the authentication device is synchronized with a public key stored at the service provider. Responsive to an authentication request provided by the service provider for the user identifier, the authentication service determines an authentication device for the user identifier that stores a synchronized private key by using the key synchronization information, and 
Gordon, Kalofonos, Oberheide and other prior arts do not singularly or in combination disclose the limitations " wherein the said data storage is synchronizable with data storage(s) of server component(s) of at least one other service provider, either directly or via personal electronic identity gadgets, and wherein the said authentication system server component of the at least one main service provider is configured for mapping personal electronic identity gadgets to the account of the user of services; - a data storage of an authentication system server component of at least one other service provider that is synchronizable with the data storage of the authentication system server component of the at least one main service provider, either directly or via personal electronic identity gadget; wherein: - the data storage of the authentication system server component of each service provider contains, for each personal electronic identity gadget registered to this provider for the said user of services, a record with data for authenticating this personal electronic identity gadget, - the data storage of the authentication system server component of the main service provider contains identifiers assigned to personal electronic identity gadgets and/or to users, wherein for each personal electronic identity gadget of a user and/or for each user, a separate identifier is assigned for each service provider for whom at least one personal electronic identity gadget of the user is assigned to the user account; - the data storage of the authentication system server component of the main service provider contains a map of personal electronic identity gadgets for each user account, in the said map the records for all personal electronic identity gadgets of the said user in the said data storage are mapped to the said user account, furthermore the map contains the identifiers assigned to the personal electronic identity gadgets of the said user for all service providers and/or the identifiers assigned to the said user for all service providers; - the data storage of the authentication system server component of other service provider contains at least the identifiers assigned to personal electronic identity gadgets and/or to users of this other service provider; - the data storage of the authentication system server component of other service provider contains a map of personal electronic identity gadgets for each user account, wherein in the said map, the records for all personal electronic identity gadgets of the said user in this data storage are mapped to the said user account, furthermore the map contains the identifiers assigned to the personal electronic identity gadgets of the said user for at least this other service provider and/or the identifier assigned to the said user for at least this other service provider; - the data storages and/or the authentication system server components are configured so that the identifiers assigned to the personal electronic identity gadgets assigned to the account of one user and/or identifiers assigned to one user are synchronizable by transmitting synchronization information between the data storages of the authentication system server components and/or between the authentication system server components, directly or via personal electronic identity gadgets." in independent claim 1 and similarly in independent claims 4 and 13. These limitations in combination with the remaining claim limitations provide a unique way for authenticating users belonging to multiple service providers, as disclosed in the applicant’s specifications (pages 3-6). 
Dependent claims 2, 3 and 5-12 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Systems and techniques are provided for synchronizing automated reply configuration settings between different messaging services for an individual user of a mobile device. User account information and an authentication key are registered at a server of a first messaging service associated with the mobile device and a second messaging service associated with a client of the second messaging service. In response to a request for access to an automated reply function of the first messaging service from the client of the second messaging service, it is determined whether or not the client is authorized for access based on a comparison of authentication information included in the client's request with the authentication key registered for the mobile device. If the client is authorized successfully, the client is allowed to access the automated reply function in accordance with configuration information specified in the request from the client. (Cazanas et al.  ‘922)
A request including a user identifier is received from a third party to authenticate an access attempt by a person. The input of the user identifier is not accompanied by a password. A listing of associated mobile devices is transmitted to the third party. The person selects a mobile device to which an authentication notification should be sent. The notification is pushed to the mobile device. A user of the device views the notification and verifies whether the access should be allowed or denied. If access should be allowed, a first one-time password (OTP) is generated and transmitted to  ‘118)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.